                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO . 5 : 02 - CR - 111 - 1H

UNITED STATES OF AMERICA ,



       v.
                                                          ORDER


QUANTRE ANTAWN WHITAKER ,
     Defendant .



      This matter is before the court on the Second Amended Motion

for Revocation of Supervised Release [DE #36) .                At the hearing on

October 10 , 2018 , the court heard from the parties and continue d

the matter for six months .       The r efore , the motion for revocation

will be held open for six months .        If the court is not notified of

any   further    violations   before   April   10 ,   2019 ,    the   motion   for

revocation will be dismissed without further hearing .                If further

violations occur , the probation officer shall notify the court and

a hearing will be scheduled in this matter .

      This 11th day of October 2018 .




                              MALCOLM J
                                                      es District Judge

At Greenville , NC
#35
